Case: 18-15058   Date Filed: 03/24/2020   Page: 1 of 2



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                               18-15058
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:18-cr-00098-JDW-AEP-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


KRISTIN PATTERSON,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 24, 2020)

Before ED CARNES, Chief Judge, LAGOA and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-15058     Date Filed: 03/24/2020   Page: 2 of 2



      Mark Ciaravella, appointed counsel for Kristin Patterson in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Patterson’s conviction and sentence are AFFIRMED.




                                         2